[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                               JANUARY 26, 2012
                                No. 11-14156
                                                                  JOHN LEY
                            Non-Argument Calendar                  CLERK
                          ________________________

                       D.C. Docket No. 5:97-cr-00037-RS-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

THOMAS A. IODICE,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________
                               (January 26, 2012)

Before EDMONDSON, HULL and BLACK, Circuit Judges

PER CURIAM:

      Chet Kaufman, appointed counsel for Thomas Iodice in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that
counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Iodice’s supervised release

revocation and sentence are AFFIRMED.




                                         2